Exhibit 10.18

AMENDMENT NUMBER TWO

TO THE

REWARDS NETWORK INC.

2006 NON-EMPLOYEE DIRECTOR AWARDS PROGRAM

WHEREAS, Rewards Network Inc. (the “Corporation”) has heretofore adopted and
maintains the Rewards Network Inc. 2006 Non-Employee Director Awards Program
(the “Program”); and

WHEREAS, the Corporation desires to amend the Program to comply with final
regulations issued under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

NOW, THEREFORE, pursuant to the power of amendment contained in Section 8.3 of
the Program, the Program is hereby amended as follows, effective as of the date
hereof:

1. Sections 6.1 and 6.2 of the Program are hereby amended to read in their
entirety as follows:

Section 6.1. Time and Method of Payment. Distribution of a Non-Employee
Director’s Deferral Account shall be made in a single distribution or in
installments as elected by the Non-Employee Director in the initial Deferral
Election submitted by such Non-Employee Director under the Program; provided,
however, that an election made by each Non-Employee Director prior to
December 31, 2006 shall apply as the initial payment election under the Program.
If a Non-Employee Director’s Deferral Account is payable in a single
distribution, the distribution shall be made within 30 days after the first day
of the Program Year following the Termination Date (the “Distribution Date”). If
a Non-Employee Director’s Deferral Account is distributed in installments, then
the Non-Employee Director’s Deferral Account shall be distributed in
substantially equal annual installments over the period, not longer than 10
years, as elected by the Non-Employee Director, and commencing as of the
Distribution Date.

Section 6.2. Change in Payment Election. A Non-Employee Director may elect to
change either or both of the Distribution Date and the method of distribution in
accordance with procedures prescribed by the Board; provided that (a) any such
election shall not be effective until 12 months after the date it is submitted
by the Non-Employee Director, (b) any such election must be submitted at least
12 months



--------------------------------------------------------------------------------

prior to the previously scheduled Distribution Date and (c) any such election
must provide for a new Distribution Date that is at least five years later than
the previously scheduled Distribution Date. In accordance with, and to the
extent permitted by, the transition rule set forth in IRS Notice 2005-1,
Q&A-19(c), and extended in the regulations under Section 409A of the Code and
IRS Notice 2007-86, which permits participants in deferred compensation plans to
change the date on which deferred compensation is payable, (i) a Non-Employee
Director may elect prior to January 1, 2008 to change the method of distribution
of his or her Deferral Account; provided that such election shall not apply to
amounts that prior to such change would be payable prior to January 1, 2008 and
shall not cause any amount to become payable prior to January 1, 2008, and
(ii) a Non-Employee Director may elect prior to January 1, 2009 to change the
method of distribution of his or her Deferral Account; provided that such
election shall not apply to amounts that prior to such change would be payable
prior to January 1, 2009 and shall not cause any amount to become payable prior
to January 1, 2009.

IN WITNESS WHEREOF, the Corporation has caused this instrument to be executed by
its duly authorized officer on this 31st day of December, 2008.

 

Rewards Network Inc. By:  

/s/ Ronald L. Blake

 

2